MILACRON INC.
2004 LONG-TERM INCENTIVE PLAN
As Amended October 1, 2007

1. Purpose of the Plan. The purpose of this Plan is to attract, retain and
motivate officers and other key employees of Milacron Inc. (the “Company”) and
its Subsidiaries, to retain qualified individuals to serve as non-employee
members of the Board, and to provide such persons with appropriate incentives
and rewards for superior performance and contribution. The Plan is effective as
of April 1, 2004 (the “Effective Date”), subject to the approval of the
Company’s stockholders.

2. Definitions. Capitalized terms used herein shall have the meanings assigned
to such terms in this Section 2.

“Applicable Laws” means the requirements relating to the administration of
equity-based compensation plans under U.S. state corporate laws, U.S. federal
and state securities laws, the Code, any stock exchange or quotation system on
which the Common Stock is listed or quoted and the applicable laws of any other
country or jurisdiction where awards are granted under the Plan.

“Appreciation Right” means a right granted pursuant to Section 5 of this Plan,
and shall include both Tandem Appreciation Rights and Free-Standing Appreciation
Rights.

“Base Price” means the price to be used as the basis for determining the Spread
upon the exercise of a Free-Standing Appreciation Right and a Tandem
Appreciation Right.

“Beneficial Owner” means a beneficial owner as defined in Rule 13d-3 under the
Exchange Act.

“Board” means the Board of Directors of the Company.

“Change in Control” shall mean any of the following events:

(i) A Person or Group other than a trustee or other fiduciary of securities held
under an employee benefit plan of the company or any of its Subsidiaries, is or
becomes a Beneficial Owner, directly or indirectly, of stock of the Company
representing 20% or more of the total voting power of the Company’s then
outstanding stock and securities; provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change in
Control: (a) any acquisition directly from the Company, (b) any acquisition by
the Company, (c) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (d) any acquisition by any corporation pursuant to a transaction
which complies with clause (a) of section (iii) of this section;

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”), cease for any reason to constitute a majority thereof;
provided, however, that any individual becoming a Director whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least 60% of the Directors then comprising the Incumbent Board shall be
considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of Directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person or Group other
than the Board;

(iii) There is consummated a merger, consolidation or other corporate
transaction, other than (a) a merger, consolidation or transaction that would
result in the voting securities of the Company outstanding immediately prior to
such merger, consolidation or transaction continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least sixy-six and two thirds percent
of the combined voting power of the stock and securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such
merger, consolidation or transaction, or (b) a merger, consolidation or
transaction effected to implement a recapitalization of the Company (or similar
transaction) in which no Person or Group is or becomes the Beneficial Owner,
directly or indirectly, of stock and securities of the Company representing more
than 20% of the combined voting power of the Company’s then outstanding stock
and securities;

(iv) The sale or disposition by the Company of all or substantially all of the
Company’s assets other than a sale or disposition by the Company of all or
substantially all of the assets to an entity at least sixy-six and two thirds
percent of the combined voting power of the stock and securities of which is
owned by Persons in substantially the same proportions as their ownership of the
Company’s voting stock immediately prior to such sale; or

(v) The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

Notwithstanding any other provision of this Plan to the contrary, a “Change in
Control” shall not occur solely as a result of any change in the combined voting
power of the stock and securities of the Company as a result of any securities
issued or issuable pursuant to the transactions contemplated by the Note
Purchase Agreement, dated as of March 12, 2004, by and among Milacron Inc.,
Glencore Finance AG and Mizuho International plc, including any securities
issued or issuable in exchange for, upon conversion or exercise of, or as a
payment of dividends upon, such securities.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Committee described in Section 16 of the Plan.

“Common Stock” means the common stock of the Company or any security into which
such Common Stock may be changed by reason of any transaction or event of the
type referred to in Section 12 of this Plan.

“Company” has the meaning given such term in Section 1 of the Plan.

“Covered Employee” means an Employee who is, or is determined by the Committee
to be likely to become, a “covered employee” within the meaning of Section
162(m) of the Code (or any successor provision).

“Date of Grant” means the date specified by the Committee on which a grant of
Option Rights, Appreciation Rights, Performance Units or Performance Shares or a
grant or sale of Restricted Shares or Deferred Shares or any awards granted
under Section 10 shall become effective.

“Deferral Period” means the period of time during which Deferred Shares are
subject to deferral limitations under Section 8 of this Plan.

“Deferred Shares” means an award made pursuant to Section 8 of this Plan of the
right to receive shares of Common Stock at the end of a specified Deferral
Period.

“Director” means a member of the Board of Directors of the Company.

“Effective Date” has the meaning given such term in Section 1 of the Plan.

“Employee” means a salaried employee of the Company or any Subsidiary who has
demonstrated significant management potential or who has contributed in a
substantial measure to the successful performance of the Company, as determined
by the Committee.

“Evidence of Award” means an agreement, certificate, resolution or other type or
form of writing or other evidence approved by the Committee which sets forth the
terms and conditions of the Option Rights, Appreciation Rights, Performance
Units, Performance Shares, Restricted Shares or Deferred Shares or any awards
granted under Section 10. An Evidence of Award may be in an electronic medium,
may be limited to a notation on the books and records of the Company and, with
the approval of the Committee, need not be signed by a representative of the
Company or a Participant.

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations thereunder, as such law, rules and regulations may be amended from
time to time.

“Free-Standing Appreciation Right” means an Appreciation Right granted pursuant
to Section 5 of this Plan that is not granted in tandem with an Option Right.

“Group’ means any group as defined in Section 14(d)(2) of the Exchange Act.

“Incentive Stock Options” means Option Rights that are intended to qualify as
“incentive stock options” under Section 422 of the Code or any successor
provision. For purposes of clarity, Incentive Stock Options may only be granted
to Employees.

“Management Objectives” means the measurable performance objective or objectives
established pursuant to this Plan for Participants who have received grants of
Performance Units or Performance Shares or, when so determined by the Committee,
Option Rights, Appreciation Rights and Restricted Shares pursuant to this Plan.
Management Objectives may be described in terms of Company-wide objectives or
objectives that are related to the performance of the individual Participant or
of the Subsidiary, division, department, region or function within the Company
or Subsidiary in which the Participant is employed. The Management Objectives
may be made relative to the performance of other corporations. The Management
Objectives applicable to any award to a Covered Employee shall be based on
specified levels of or growth in one or more of the following criteria:
revenues; earnings from operations; earnings before or after interest and taxes;
net income; cash flow; earnings per share; working capital; economic value
added; return on total capital; return on invested capital; return on equity;
return on assets; total return to stockholders; earnings before or after
interest, taxes, depreciation, amortization or extraordinary or special items;
return on investment; free cash flow; cash flow return on investment (discounted
or otherwise); net cash provided by operations; cash flow in excess of cost of
capital; operating margin; profit margin; stock price and/or strategic business
criteria consisting of one or more objectives based on meeting specified product
development, strategic partnering, research and development, market penetration,
geographic business expansion goals, cost targets, customer satisfaction,
employee satisfaction, management of employment practices and employee benefits,
supervision of litigation or information technology, goals relating to
acquisitions or divestitures of subsidiaries, affiliates and joint ventures.
Management Objectives may be stated as a combination of the listed factors. If
the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances (including those events
and circumstances described in Section 12 of this Plan) render the Management
Objectives unsuitable, the Committee may in its discretion modify such
Management Objectives or the related minimum acceptable level of achievement, in
whole or in part, as the Committee deems appropriate and equitable, except in
the case of a Covered Employee to the extent that such action would result in
the loss of the otherwise available exemption of the award under Section 162(m)
of the Code.

“Market Value per Share” means, as of any particular date, (i) the closing sale
price per share of Common Stock as reported on the principal exchange on which
Common Stock of the Company is then trading, if any, or if there are no sales on
such day, on the next preceding trading day during which a sale occurred, or
(ii) if clause (i) does not apply, the fair market value of a share of Common
Stock as determined by the Committee.

“Optionee” means the optionee named in an agreement evidencing an outstanding
Option Right.

“Option Price” means the purchase price payable on exercise of an Option Right.

“Option Right” means the right to purchase shares of Common Stock from the
Company upon the exercise of an option granted pursuant to Section 4 of this
Plan.

“Participant” means an Employee or a Director who receives a grant of Option
Rights, Appreciation Rights, Performance Units or Performance Shares or a grant
or sale of Restricted Shares or Deferred Shares or any awards under Section 10.

“Performance Period” means, in respect of a Performance Unit or Performance
Share, a period of time established pursuant to Section 6 of this Plan within
which the Management Objectives relating to such Performance Share or
Performance Unit are to be achieved.

“Performance Share” means a bookkeeping entry that records the equivalent of one
share of Common Stock awarded pursuant to Section 6 of this Plan.

“Performance Unit” means a bookkeeping entry that records a unit equivalent to
$1.00 awarded pursuant to Section 6 of this Plan.

“Person” means any person (as defined in Section 3(a)(9) of the Exchange Act, as
such term is modified in Section 13(d) and 14(d) of the Exchange Act) other than
(i) any employee plan established by the Company, (ii) any affiliate (as defined
in Rule 12b-2 promulgated under the Exchange Act) of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by stockholders
of the Company in substantially the same proportions as their ownership of the
Company.

“Plan” means this Milacron Inc. 2004 Long-Term Incentive Plan, as amended from
time to time.

“Restricted Shares” means shares of Common Stock granted or sold pursuant to
Section 7 of this Plan as to which neither the substantial risk of forfeiture
nor the prohibition on transfers referred to in such Section 7 has expired.

“Spread” means the excess of the Market Value per Share on the date when an
Option Right or Appreciation Right is exercised, over the per share Option Price
or per share Base Price provided for in the related Option Right or Appreciation
Right, respectively.

“Subsidiary” means a corporation, company or other entity which is designated by
the Committee and in which the Company has a direct or indirect ownership or
other equity interest, provided, however, that for purposes of determining
whether any person may be a Participant for purposes of any grant of Incentive
Stock Options, the term “Subsidiary” has the meaning given to such term in
Section 424 of the Code, as interpreted by the regulations thereunder and
applicable law.

“Tandem Appreciation Right” means an Appreciation Right granted pursuant to
Section 5 of this Plan that is granted in tandem with an Option Right.

3. Shares Available Under the Plan.

a. Subject to adjustment as provided in Section 3(b) and Section 12 of this
Plan, the number of shares of Common Stock that may be issued or transferred
(i) upon the exercise of Option Rights or Appreciation Rights, (ii) as
Restricted Shares, (iii) as Deferred Shares, (iv) in payment of Performance
Units or Performance Shares that have been earned, (v) in payment of awards
granted under Section 10 of the Plan or (vi) in payment of dividend equivalents
paid with respect to awards made under the Plan shall not exceed in the
aggregate 7,000,000 shares of Common Stock. Such shares may be shares of
original issuance, treasury shares, shares purchased by the Company on the open
market, or a combination of the foregoing.

b. The Committee may adopt reasonable counting procedures to ensure appropriate
counting, avoid double counting (as, for example, in the case of tandem or
substitute awards) and make adjustments in the number of shares of Common Stock
available in Section 3(a) above or otherwise specified in the Plan or in any
award granted hereunder if the number of shares of Common Stock actually
delivered differs from the number of shares of Common Stock previously counted
in connection with an award. Shares of Common Stock subject to an award granted
under the Plan that is canceled, expired, forfeited, settled in cash or is
otherwise terminated without a delivery of Common Stock to the Participant will
again be available for awards, and Common Stock withheld in payment of the
exercise price or taxes relating to an award granted under the Plan and shares
of Common Stock equal to the number surrendered in payment of any exercise price
or taxes relating to an award under the Plan shall be deemed to constitute
Common Stock not delivered to the Participant and shall be deemed to again be
available for awards under the Plan. This Section 3(b) shall apply to the number
of shares of Common Stock reserved and available for Incentive Stock Options
only to the extent consistent with applicable Treasury regulations relating to
Incentive Stock Options under the Code.

c. Notwithstanding anything in this Section 3, or elsewhere in this Plan, to the
contrary and subject to adjustment as provided in Section 12 of this Plan,
(i) the aggregate number of shares of Common Stock actually issued or
transferred by the Company upon the exercise of Incentive Stock Options shall
not exceed 7,000,000 shares of Common Stock; (ii) no Participant shall be
granted Option Rights and Appreciation Rights, in the aggregate, for more than
500,000 shares of Common Stock during any calendar year; (iii) no Director who
is not an Employee shall be granted Option Rights, Appreciation Rights,
Restricted Shares and Deferred Shares, in the aggregate, for more than 10,000
shares of Common Stock during any calendar year.

d. Notwithstanding any other provision of this Plan to the contrary, in no event
shall any Participant in any calendar year receive awards of (i) Performance
Shares, Restricted Shares specifying Management Objectives or awards granted
under Section 10 of the Plan specifying Management Objectives, which awards, in
the aggregate, cover a maximum of more than 500,000 shares of Common Stock or
(ii) Performance Units having an aggregate maximum value as of their respective
Dates of Grant in excess of $2,000,000.

4. Option Rights. The Committee may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Employees of Option
Rights. Each such grant may utilize any or all of the authorizations, and shall
be subject to all of the limitations, contained in the following provisions:

a. Each grant shall specify the number of shares of Common Stock to which it
pertains, subject to adjustments as provided in Section 12 of this Plan.

b. Each grant shall specify an Option Price per share, which shall be equal to
or greater than the Market Value per Share on the Date of Grant.

c. Each grant shall specify whether the Option Price shall be payable (i) in
cash or by check acceptable to the Company, (ii) by the actual or constructive
transfer to the Company of shares of Common Stock owned by the Optionee not less
than 6 months having a value at the time of exercise equal to the total Option
Price, or (iii) by a combination of such methods of payment. To the extent
permitted by law, any grant may provide for deferred payment of the Option Price
from the proceeds of sale through a bank or broker on a date satisfactory to the
Company of some or all of the shares to which such exercise relates.

d. Grants may be made to the same Employee whether or not any Option Rights
previously granted to such Employee remain unexercised.

e. Each grant shall specify the period or periods of continuous service by the
Optionee with the Company or any Subsidiary that is necessary before the Option
Rights or installments thereof will become exercisable and may provide for the
earlier exercise of such Option Rights in the event of a Change in Control,
retirement, death or disability of the Optionee or other similar transaction or
event as approved by the Committee.

f. Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights.

g. Option Rights granted under this Plan may be (i) options, including, without
limitation, Incentive Stock Options, that are intended to qualify under
particular provisions of the Code, (ii) options that are not intended so to
qualify, or (iii) combinations of the foregoing.

h. The exercise of an Option Right shall result in the cancellation on a
share-for-share basis of any Tandem Appreciation Right authorized under
Section 5 of this Plan.

i. No Option Right shall be exercisable more than 10 years from the Date of
Grant.

j. Each grant of Option Rights shall be evidenced by an Evidence of Award which
shall contain such terms and provisions, consistent with this Plan and
applicable sections of the Code, as the Committee may approve.

5. Appreciation Rights.

a. The Committee may authorize the granting (i) to any Optionee who is also an
Employee, of Tandem Appreciation Rights in respect of Option Rights granted
hereunder, and (ii) to any Employee, of Free-Standing Appreciation Rights. A
Tandem Appreciation Right shall be a right of the Optionee, exercisable by
surrender of the related Option Right, to receive from the Company an amount
determined by the Committee, which shall be expressed as a percentage of the
Spread (not exceeding 100 percent) at the time of exercise. Tandem Appreciation
Rights may be granted at any time prior to the exercise or termination of the
related Option Rights; provided, however, that a Tandem Appreciation Right
awarded in relation to an Incentive Stock Option must be granted concurrently
with such Incentive Stock Option. A Free-Standing Appreciation Right shall be a
right of the Employee to receive from the Company an amount determined by the
Committee, which shall be expressed as a percentage of the Spread (not exceeding
100 percent) at the time of exercise.

b. Each grant of Appreciation Rights may utilize any or all of the
authorizations, and shall be subject to all of the requirements, contained in
the following provisions:

(i) Any grant may specify that the amount payable on exercise of an Appreciation
Right may be paid by the Company in cash, in shares of Common Stock or in any
combination thereof and may either grant to the Employee or retain in the
Committee the right to elect among those alternatives.

(ii) Any grant may specify that the amount payable on exercise of an
Appreciation Right may not exceed a maximum specified by the Committee at the
Date of Grant.

(iii) Each grant shall specify the period or periods of continuous service by
the Employee with the Company or any Subsidiary that is necessary before the
Appreciation Right or installments thereof will become exercisable and may
provide for the earlier exercise of such Appreciation Rights in the event of a
Change in Control, retirement, death or disability of the Employee or other
similar transaction or event as approved by the Committee.

(iv) Each grant of an Appreciation Right shall be evidenced by an Evidence of
Award, which shall describe such Appreciation Right, identify any related Option
Right, state that such Appreciation Right is subject to all the terms and
conditions of this Plan, and contain such other terms and provisions, consistent
with this Plan and applicable sections of the Code, as the Committee may
approve.

(v) Any grant may provide for the payment to the Employee of dividend
equivalents thereon in cash or shares of Common Stock on a current, deferred or
contingent basis.

c. Any grant of Tandem Appreciation Rights shall provide that such Rights may be
exercised only at a time when the related Option Right is also exercisable and
at a time when the Spread is positive, and by surrender of the related Option
Right for cancellation.

d. Regarding Free-Standing Appreciation Rights only:

(i) Each grant shall specify in respect of each Free-Standing Appreciation Right
a Base Price, which shall be equal to or greater than the Market Value per Share
on the Date of Grant;

(ii) Grants may be made to the same Employee regardless of whether any
Free-Standing Appreciation Rights previously granted to the Employee remain
unexercised; and

(iii) No Free-Standing Appreciation Right granted under this Plan may be
exercised more than 10 years from the Date of Grant.

e. Any grant of Appreciation rights may specify Management Objectives that must
be achieved as a condition to exercise such rights.

6. Performance Units and Performance Shares. The Committee may also authorize
the granting to Employees of Performance Units and Performance Shares that will
become payable (or payable early) to an Employee upon achievement of specified
Management Objectives. Each such grant may utilize any or all of the
authorizations, and shall be subject to all of the limitations, contained in the
following provisions:

a. Each grant shall specify the number of Performance Units or Performance
Shares to which it pertains, which number may be subject to adjustment to
reflect changes in compensation or other factors; provided, however, that no
such adjustment shall be made in the case of a Covered Employee where such
action would result in the loss of the otherwise available exemption of the
award under Section 162(m) of the Code.

b. The Performance Period with respect to each Performance Unit or Performance
Share shall be such period of time commencing with the Date of Grant as shall be
determined by the Committee at the time of grant.

c. Any grant of Performance Units or Performance Shares shall specify Management
Objectives which, if achieved, will result in payment or early payment of the
award, and each grant may specify in respect of such specified Management
Objectives a minimum acceptable level of achievement and shall set forth a
formula for determining the number of Performance Units or Performance Shares
that will be earned if performance is at or above the minimum level, but falls
short of full achievement of the specified Management Objectives. The grant of
Performance Units or Performance Shares shall specify that, before the
Performance Shares or Performance Units shall be earned and paid, the Committee
must determine that the Management Objectives have been satisfied.

d. Each grant shall specify the time and manner of payment of Performance Units
or Performance Shares that have been earned. Any grant may specify that the
amount payable with respect thereto may be paid by the Company to the Employee
in cash, in shares of Common Stock or in any combination thereof, and may either
grant to the Employee or retain in the Committee the right to elect among those
alternatives.

e. Any grant of Performance Units may specify that the amount payable or the
number of shares of Common Stock issued with respect thereto may not exceed
maximums specified by the Committee at the Date of Grant. Any grant of
Performance Shares may specify that the amount payable with respect thereto may
not exceed a maximum specified by the Committee at the Date of Grant.

f. Each grant of Performance Units or Performance Shares shall be evidenced by
an Evidence of Award, which shall contain such terms and provisions, consistent
with this Plan and applicable sections of the Code, as the Committee may
approve.

g. The Committee may, at or after the Date of Grant of Performance Shares,
provide for the payment of dividend equivalents to the holder thereof on either
a current or deferred or contingent basis, either in cash or in additional
shares of Common Stock.

7. Restricted Shares. The Committee may also authorize the grant or sale of
Restricted Shares to Participants. Each such grant or sale may utilize any or
all of the authorizations, and shall be subject to all of the limitations,
contained in the following provisions:

a. Each such grant or sale shall constitute an immediate transfer of the
ownership of Common Stock to the Participant in consideration of the performance
of services, entitling such Participant to voting, dividend and other ownership
rights, but subject to the substantial risk of forfeiture and restrictions on
transfer hereinafter referred to.

b. Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than Market Value
per Share at the Date of Grant.

c. Each such grant or sale shall provide that the Restricted Shares covered by
such grant or sale shall be subject to a “substantial risk of forfeiture” within
the meaning of Section 83 of the Code for a period to be determined by the
Committee at the Date of Grant and may provide for the earlier lapse of such
substantial risk of forfeiture in the event of a Change in Control, retirement,
or death or disability of the Employee or other similar transaction or event as
approved by the Committee.

d. Each such grant or sale shall provide that during the period for which such
substantial risk of forfeiture is to continue, the transferability of the
Restricted Shares shall be prohibited or restricted in the manner and to the
extent prescribed by the Committee at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Shares to a continuing
substantial risk of forfeiture in the hands of any transferee).

e. Any grant of Restricted Shares may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such shares. Each grant may specify in respect of such Management
Objectives a minimum acceptable level of achievement and may set forth a formula
for determining the number of Restricted Shares on which restrictions will
terminate if performance is at or above the minimum level, but falls short of
full achievement of the specified Management Objectives.

f. Any such grant or sale of Restricted Shares may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional Restricted
Shares, which may be subject to the same restrictions as the underlying award.

g. Each grant or sale of Restricted Shares shall be evidenced by an Evidence of
Award, which shall contain such terms and provisions, consistent with this Plan
and applicable sections of the Code, as the Committee may approve. The
Restricted Shares may be certificated or uncertificated, as determined by the
Committee. Unless otherwise directed by the Committee, all certificates
representing Restricted Shares shall be held in custody by the Company until all
restrictions thereon shall have lapsed, together with a stock power or powers
executed by the Participant in whose name such certificates are registered,
endorsed in blank and covering such Shares.

8. Deferred Shares. The Committee may also authorize the grant or sale of
Deferred Shares to Employees. Each such grant or sale may utilize any or all of
the authorizations, and shall be subject to all of the requirements contained in
the following provisions:

a. Each such grant or sale shall constitute the agreement by the Company to
deliver Common Stock to the Employee in the future in consideration of the
performance of services, but subject to the fulfillment of such conditions
during the Deferral Period as the Committee may specify.

b. Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Employee that is less than the Market Value
per Share at the Date of Grant.

c. Each such grant or sale shall be subject to a Deferral Period as determined
by the Committee at the Date of Grant, and may provide for the earlier lapse or
other modification of such Deferral Period in the event of a Change in Control,
retirement, or death or disability of the Employee or other similar transaction
or event as approved by the Committee.

d. During the Deferral Period, the Employee shall have no right to transfer any
rights under his or her award and shall have no rights of ownership in the
Deferred Shares and shall have no right to vote them, but the Committee may, at
or after the Date of Grant, authorize the payment of dividend equivalents on
such shares on either a current or deferred or contingent basis, either in cash
or in additional shares of Common Stock.

e. Each grant or sale of Deferred Shares shall be evidenced by an Evidence of
Award, which shall contain such terms and provisions, consistent with this Plan
and applicable sections of the Code, as the Committee may approve.

9. Non-Employee Directors. The Board may, from time to time and upon such terms
and conditions as it may determine, authorize the granting to Directors who are
not then Employees of Option Rights, Appreciation Rights, Restricted Shares,
Deferred Shares, or any combination of the foregoing. Each grant of Option
Rights, Appreciation Rights, Restricted Shares and Deferred Shares shall be upon
terms and conditions consistent with Sections 4, 5, 7 and 8 of this Plan.

10. Other Awards.

a. The Committee is authorized, subject to limitations under applicable law, to
grant to any Employee such other awards that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, or related
to, Common Stock or factors that may influence the value of Common Stock,
including, without limitation, convertible or exchangeable debt securities,
other rights convertible or exchangeable into Common Stock, purchase rights for
Common Stock, awards with value and payment contingent upon performance of the
Company or business units thereof or any other factors designated by the
Committee, and awards valued by reference to the book value of Common Stock or
the value of securities of, or the performance of specified Subsidiaries or
affiliates or other business units of, the Company. The Committee shall
determine the terms and conditions of such awards. Common Stock delivered
pursuant to an award in the nature of a purchase right granted under this
Section 10 shall be purchased for such consideration, paid for at such times, by
such methods, and in such forms, including, without limitation, cash, Common
Stock, other awards, notes or other property, as the Committee shall determine.

b. Cash awards, as an element of or supplement to any other award granted under
this Plan, may also be granted pursuant to this Section 10 of the Plan.

c. The Committee is authorized to grant Common Stock as a bonus, or to grant
Common Stock or other awards in lieu of obligations of the Company or a
Subsidiary to pay cash or deliver other property under the Plan or under other
plans or compensatory arrangements, subject to such terms as shall be determined
by the Committee.

11. Transferability.

a. Except as otherwise determined by the Committee, no Option Right,
Appreciation Right or other award granted under the Plan shall be transferable
by a Participant other than by will or the laws of descent and distribution.
Except as otherwise determined by the Committee, Option Rights and Appreciation
Rights shall be exercisable during the Optionee’s lifetime only by him or her or
by his or her guardian or legal representative.

b. The Committee may specify at the Date of Grant that part or all of the shares
of Common Stock that are (i) to be issued or transferred by the Company upon the
exercise of Option Rights or Appreciation Rights, upon the termination of the
Deferral Period applicable to Deferred Shares or upon payment under any grant of
Performance Units or Performance Shares or (ii) no longer subject to the
substantial risk of forfeiture and restrictions on transfer referred to in
Section 7 of this Plan, shall be subject to further restrictions on transfer.

12. Adjustments. The Committee may make or provide for such adjustments in the
numbers of shares of Common Stock covered by outstanding Option Rights,
Appreciation Rights, Performance Shares, Deferred Shares and share-based awards
described in Section 10 of the Plan granted hereunder, in the Option Price and
Base Price provided in outstanding Appreciation Rights, and in the kind of
shares covered thereby, as the Committee, in its sole discretion, exercised in
good faith, may determine is equitably required to prevent dilution or
enlargement of the rights of Participants or Optionees that otherwise would
result from (a) any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, or
(b) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets
(including, without limitation, a special or large non-recurring dividend),
issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing.
Moreover, in the event of any such transaction or event, the Committee, in its
discretion, may provide in substitution for any or all outstanding awards under
this Plan such alternative consideration (or no consideration) as it, in good
faith, may determine to be equitable in the circumstances and may require in
connection therewith the surrender of all awards so replaced. The Committee may
also make or provide for such adjustments in the numbers of shares specified in
Section 3 of this Plan as the Committee in its sole discretion, exercised in
good faith, may determine is appropriate to reflect any transaction or event
described in this Section 12; provided, however, that any such adjustment to the
number specified in Section 3(c)(i) shall be made only if and to the extent that
such adjustment would not cause any Option intended to qualify as an Incentive
Stock Option to fail so to qualify.

13. Fractional Shares. The Company shall not be required to issue any fractional
Common Stock pursuant to this Plan. The Committee may provide for the
elimination of fractions or for the settlement of fractions in cash.

14. Withholding Taxes. The Company shall have the right to deduct from any
payment under this Plan an amount equal to the federal, state, local, foreign
and other taxes which in the opinion of the Company are required to be withheld
by it with respect to such payment and to the extent that the amounts available
to the Company for such withholding are insufficient, it shall be a condition to
the receipt of such payment or the realization of such benefit that the
Participant or such other person make arrangements satisfactory to the Company
for payment of the balance of such taxes required to be withheld. At the
discretion of the Committee, such arrangements may include relinquishment of a
portion of such benefit pursuant to procedures adopted by the Committee from
time to time.

15. Foreign Employees. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for awards to Participants who are foreign nationals or who are
employed by the Company or any Subsidiary outside of the United States of
America as the Committee may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Committee may
approve such supplements to or amendments, restatements or alternative versions
of this Plan as it may consider necessary or appropriate for such purposes,
without thereby affecting the terms of this Plan as in effect for any other
purpose, and the Corporate Secretary or other appropriate officer of the Company
may certify any such document as having been approved and adopted in the same
manner as this Plan. No such special terms, supplements, amendments or
restatements, however, shall include any provisions that are inconsistent with
the terms of this Plan as then in effect unless this Plan could have been
amended to eliminate such inconsistency without further approval by the
stockholders of the Company.

16. Administration of the Plan.

a. This Plan shall be administered by the Company’s Personnel and Compensation
Committee of the Board. Notwithstanding the foregoing, the Board may perform any
function of the Committee hereunder, and the Board shall perform all functions
of the Committee with respect to any award for a Director who is not then an
Employee, in which case the term “Committee” shall refer to the Board.

b. The interpretation and construction by the Committee of any provision of this
Plan or of any Evidence of Award, agreement, notification or document evidencing
the grant of Option Rights, Appreciation Rights, Restricted Shares, Deferred
Shares, Performance Units, Performance Shares or any awards granted under
Section 10 of the Plan and any determination by the Committee pursuant to any
provision of this Plan or of any such Evidence of Award, agreement, notification
or document shall be final, binding and conclusive. No member of the Committee
shall be liable for any such action or determination made not in bad faith.

17. Amendments and Other Matters.

a. The Board may at any time and from time to time amend the Plan in whole or in
part; provided, however, that any amendment which must be approved by the
stockholders of the Company in order to comply with applicable law or the rules
of the New York Stock Exchange or, if the Common Stock is not traded on the New
York Stock Exchange, the principal national securities exchange upon which the
Common Stock is traded or quoted, shall not be effective unless and until such
approval has been obtained. Presentation of this Plan or any amendment thereof
for stockholder approval shall not be construed to limit the Company’s authority
to offer similar or dissimilar benefits under other plans or otherwise with or
without stockholder approval. Without limiting the generality of the foregoing,
the Board of Directors may amend this Plan to eliminate provisions which are no
longer necessary as a result in changes in tax or securities laws or
regulations, or in the interpretation thereof.

b. The Committee shall not, without the further approval of the stockholders of
the Company, authorize the amendment of any outstanding Option Right or
Appreciation Right to reduce the Option Price or Base Price. Furthermore, no
Option Right or Appreciation Right shall be cancelled and replaced with awards
having a lower Option Price or Base Price, respectively, without further
approval of the stockholders of the Company. This Section 17(b) is intended
solely to prohibit the repricing of “underwater” Option Rights and Appreciation
Rights and shall not be construed to prohibit the adjustments provided for in
Section 12 of this Plan.

c. The Committee also may permit Participants to elect to defer the issuance of
Common Stock or the settlement of awards in cash under the Plan pursuant to such
rules, procedures or programs as it may establish for purposes of this Plan. The
Committee also may provide that deferred issuances and settlements include the
payment or crediting of dividend equivalents or interest on the deferral
amounts.

d. The Committee may condition the grant of any award or combination of awards
authorized under this Plan on the deferral by the Participant of his or her
right to receive a cash bonus or other compensation otherwise payable by the
Company or a Subsidiary to the Participant.

e. In case of a Change in Control of the Company, or in the case of a
termination of employment of a Participant by reason of death, disability or
normal or early retirement, or in the case of hardship of a Participant or other
special circumstances, the Committee may, in its sole discretion, accelerate the
time at which any Option Right or Appreciation Right may be exercised or the
time when a Performance Unit or Performance Share shall be deemed to have been
fully earned or the time when a substantial risk of forfeiture or prohibition on
transfer of Restricted Shares shall lapse or the time when a Deferral Period
shall end. In addition, the Committee may, in its sole discretion, modify any
Option Right or Appreciation Right to extend the period following termination of
a Participant’s employment to the Company or any Subsidiary during which such
award will remain outstanding and be exercisable, provided that no such
extension shall result in any award being exercisable more than ten years after
the Date of Grant.

f. This Plan shall not confer upon any Participant any right with respect to
continuance of employment with the Company or any Subsidiary, nor shall it
interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate such Participant’s employment at any time.

g. Subject to Section 19, this Plan shall continue in effect until the date on
which all Common Stock available for issuance or transfer under this Plan has
been issued or transferred and the Company has no further obligation hereunder.

h. Neither a Participant nor any other person shall, by reason of participation
in the Plan, acquire any right or title to any assets, funds or property of the
Company or any Subsidiary, including without limitation, any specific funds,
assets or other property which the Company or any Subsidiary may set aside in
anticipation of any liability under the Plan. A Participant shall have only a
contractual right to an award or the amounts, if any, payable under the Plan,
unsecured by any assets of the Company or any Subsidiary, and nothing contained
in the Plan shall constitute a guarantee that the assets of the Company or any
Subsidiary shall be sufficient to pay any benefits to any person.

i. This Plan and each Evidence of Award shall be governed by the laws of the
State of Delaware, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction.

j. If any provision of the Plan is or becomes invalid, illegal or unenforceable
in any jurisdiction, or would disqualify the Plan or any award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended or limited in scope to conform to applicable laws or, in the discretion
of the Committee, it shall be stricken and the remainder of the Plan shall
remain in full force and effect.

18. Applicable Laws. The obligations of the Company with respect to awards under
the Plan shall be subject to all Applicable Laws and such approvals by any
governmental agencies as the Committee determines may be required.

19. Termination. No grant shall be made under this Plan more than 10 years after
the Effective Date, but all grants effective on or prior to such date shall
continue in effect thereafter subject to the terms thereof and of this Plan.

20. 2007 Acquisition Transaction.

a. Notwithstanding any other provision of the Plan to the contrary, with respect
to any awards granted under the Plan which have not previously become vested as
of October 1, 2007, the Plan and such awards are hereby amended, subject to the
satisfaction of any participant consent requirements, to provide that the
acquisition of a majority of the 6.0% Series B Convertible Preferred Stock of
the Company by Ohio Plastics, LLC that may occur after October 1, 2007 and the
transactions consummated in connection therewith (the “2007 Acquisition
Transaction”) shall not constitute a “Change in Control” under the Plan and,
accordingly, the occurrence of the 2007 Acquisition Transaction shall not result
in any circumstances, events or changes being triggered solely as a result of
the 2007 Acquisition Transaction including, without limitation, any of the
following: (a) the accelerated vesting, exercisability, release, realization or
payment of any such awards and (b) the deemed satisfaction of any performance
criteria related to such awards.

b. With respect to awards granted under the Plan after February 22, 2007, the
2007 Acquisition Transaction shall not constitute a “Change in Control” under
the Plan and, accordingly, the occurrence of the 2007 Acquisition Transaction
shall not result in any circumstances, events or changes being triggered solely
as a result of the 2007 Acquisition Transaction including, without limitation,
any of the following: (a) the accelerated vesting, exercisability, release,
realization or payment of any such awards and (b) the deemed satisfaction of any
performance criteria related to any such awards.

c. Notwithstanding any other provision of the Plan to the contrary, with respect
to any awards granted under the Plan which have not previously become vested or
payable as of October 1, 2007 and which are based on a Performance Period or
restriction period that includes the 2007 fiscal year of the Company, the
Committee shall exclude from its determination of the achievement of
the Management Objectives (as defined in Section 2 of the Plan) applicable
to such awards the charges associated with the vesting of 159,734 shares of
Common Stock due to the 2007 Acquisition Transaction and the transaction-related
direct costs (up to a maximum of $500,000) associated with the 2007 Acquisition
Transaction.  Such adjustment shall be made in a manner that the Committee
determines to be equitable and appropriate to accurately reflect the level of
achievement of the Management Objectives without regard to such expenses or
costs associated with the 2007 Acquisition Transaction.

